Exhibit 10.3
Form of Notice of Grant — Restricted Stock Units

                    Participant Ticker
    Ticker     Name     Participant ID                                          
               

                                            Grant Detail
    Plan     Grant ID     Plan Type     Grant Code     Grant Date     Grant
Price     Grant Status                                                          
                                                                       

                                            Shares
Granted     Shares
Exercised     Shares
Cancelled     Shares
Outstanding     Pending Sale     Shares Available     Expiration Date          
                                                                               
                                       

                                      Future Vesting as of XX/XX/XX     Vesting
Periods as of Grant Issuance     Vest Schedule                 Vest Schedule    
            Vest Date     Shares Vesting     Expiration Date     Vest Date    
Shares Vesting     Expiration Date                                              
                                                                 

